Zane, C. J.,
dissenting.
I dissent from the judgment of the conrt. The evidence showed that Adeline (a woman named in the indictment) was defendant’s lawful wife, without showing that during the time mentioned therein he was ever in her company, or ever spoke to her or she to him. The court charged, in substance, if the jury believed that the defendant, during the time mentioned in the indictment, had a lawful wife living whom he recognized and held out as his wife and contributed to the support of, and that during the same time he lived and associated with, and recognized and supported another of the women named as his wife, the offense of cohabitation was complete, and that the jury should convict. I think it essential to cohabitation with defendant’s lawful wife that he should have been in her company some part of the time mentioned in the indictment. Association together to some extent is an element of the crime of cohabitation as defined in the Edmunds law. It is not sufficient that a man and his lawful wife should live in the same neighborhood or the same city. Nor do I think that cohabitation is conclusively presumed with the lawful wife from the facts mentioned. There was other evidence tending to show that defendant did not cohabit with his lawful wife. The jury should have been left at liberty to find the fact of cohabitation with the lawful wife from the facts mentioned considered with all the other evidence bearing upon it.
I concur with so much of the opinion of the court as ’holds that more than one indictment for unlawful cohabitation may be found by the same grand jury for different periods against the same defendant.